     Case 2:21-cv-10595-TGB-APP ECF No. 1, PageID.1 Filed 03/16/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN

HYBROCO SALES, INC.,
a Michigan corporation,

               Plaintiff,
v.                                                         Case No.
                                                           Hon.
WILLIAM C. HEYNE III and
WILLIAM ADKISSON,

               Defendants.


                            PETITION TO COMPEL ARBITRATION


        Plaintiff states the following for its Petition:

        1.     Plaintiff brings this action pursuant to the Federal Arbitration Act (9

U.S.C. §4) to compel arbitration pursuant to the employment contracts between

the parties, copies of which are attached as Exhibits A and B.

        2.     Plaintiff is a Michigan corporation with its principal place of business

in Stockbridge, Michigan.

        3.     Defendants are former employees of Plaintiff and are citizens of

Tennessee.

        4.     The amount in controversy exceeds $75,000.
  Case 2:21-cv-10595-TGB-APP ECF No. 1, PageID.2 Filed 03/16/21 Page 2 of 3




      5.       The parties are citizens of different states, the amount in controversy

exceeds $75,000 and the Court has subject matter jurisdiction pursuant to 28

U.S.C. §1332. This District is the proper district for this action because the

contract between the parties contains a forum selection clause for the arbitration

to proceed in Detroit, Michigan.

      6.       The employment contracts between the parties prohibit Defendants

from competing with Plaintiff in their former territory for nine months after

termination of employment and to not use or disclose Plaintiff’s confidential

information.     Defendants’ employment has terminated and Defendants have

competed with Plaintiff in their former territory and have used confidential

information belonging to Plaintiff.

      7.       On or about February 23, 2021, Plaintiff filed a demand for

arbitration with the American Arbitration Association in Detroit against Defendants

to enforce these provisions of the employment contracts.

      8.       Defendants have subsequently indicated they intend not to comply

with the arbitration and to challenge the arbitrability of the dispute on the basis

that the termination of the employment contracts terminated their obligation to

arbitrate. However, the law is to the contrary. In any case, there is an actual case

or controversy between the parties as to the arbitrability of this dispute.


                                           2
  Case 2:21-cv-10595-TGB-APP ECF No. 1, PageID.3 Filed 03/16/21 Page 3 of 3




       9.     A motion to compel arbitration is being filed simultaneous with the

filing of this Petition.

       WHEREFORE, Plaintiff requests the Court to compel Defendants to arbitrate

this dispute which has already been filed with the American Arbitration Association

in Detroit and to grant such other relief as is appropriate.



                                      GIARMARCO, MULLINS & HORTON, P.C.

                                    By: /s/ William H. Horton
                                       WILLIAM H. HORTON (P31567)
                                       Attorney for Plaintiff
                                       101 West Big Beaver Road, Tenth Floor
                                       Troy, Michigan 48084-5280
                                       (248) 457-7000
                                       bhorton@gmhlaw.com


Date: March 16, 2021




                                         3
